Citation Nr: 1612035	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 7, 2006 for the assignment of a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in August 2009 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a March 2016 written statement that contains the Veteran's name and claim number, he expressed his wish to withdraw the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2016 written statement that includes the Veteran's name and claim number, he clearly expressed his wish to withdraw his appeal before the Board.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to an effective date earlier than March 7, 2006 for the assignment of a rating in excess of 50 percent for PTSD is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to an effective date earlier than March 7, 2006 for the assignment of a rating in excess of 50 percent for PTSD is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


